Exhibit 10.3

PROMISSORY NOTE

 

$15,000,000.00    Dallas, Texas    August 19, 2013

FOR VALUE RECEIVED, the undersigned (“Borrowers”), hereby promise to pay to BANK
OF AMERICA, N.A., a national banking association, or registered assigns
(“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Loan from time to time made by the Lender
to Borrowers under that certain Credit Agreement, dated as of August 19, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Borrowers, the lenders from time to time party
thereto, and KeyBank National Association, as Administrative Agent.

Borrowers promise to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement. All payments of
principal and interest shall be made to Agent for the account of the Lender in
Dollars in immediately available funds at the Administrative Agent’s Office. If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Note shall become, or
may be declared to be, immediately due and payable all as provided in the
Agreement. Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.

Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF OHIO.

THIS PROMISSORY NOTE WAS EXECUTED IN THE STATE OF FLORIDA. ACCORDINGLY,
DOCUMENTARY STAMP TAX IN THE AMOUNT OF $2,450.00 WILL BE PAID BY MAKER TO THE
FLORIDA DEPARTMENT OF REVENUE UPON EXECUTION AND DELIVERY OF THIS PROMISSORY
NOTE.

 

PROMISSORY NOTE    Page 1



--------------------------------------------------------------------------------

BORROWERS: CHP PARTNERS, LP, a Delaware limited partnership By:   CHP GP, LLC, a
Delaware limited liability company, General Partner   By:  

CNL Healthcare Properties, Inc., a

Maryland corporation, Sole Member

    By:  

/s/ Joshua J. Taube

      Joshua J. Taube, Vice President CNL HEALTHCARE PROPERTIES, INC., a
Maryland corporation By:  

/s/ Joshua J. Taube

  Joshua J. Taube, Vice President

 

PROMISSORY NOTE    Page 2